Citation Nr: 1747308	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  11-13 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2016, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  In July 2017, the Board notified the Veteran that the Board no longer employed the VLJ who conducted the April 2016 hearing and that he had the right to another Board hearing.  In August 2017, the Veteran submitted correspondence indicating that he did not wish to appear at another Board hearing.

In July 2016, the Board issued a decision that, in pertinent part, granted a 30 percent rating for the Veteran's bilateral hearing loss effective August 29, 2014, and otherwise denied his claim for an increased rating for that condition.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2017, the parties filed a Joint Motion for Partial Remand in which they agreed that the Board failed to provide an adequate statement of reasons or bases for why referral of the claim for consideration of an extraschedular evaluation was not warranted, and moved the Court to vacate that aspect of the decision and return it to the Board for further consideration.  At that time, the parties also filed a Stipulated Agreement and a Joint Motion to Terminate, in which they agreed to the assignment of a 40 percent disability rating for the Veteran's bilateral hearing loss from March 28, 2016, forward, and to termination of the remainder of his appeal of the schedular rating assigned for that disability.  The Court entered an Order granting the foregoing motions later that month.  To the extent the RO has not yet been notified of the terms of the Stipulated Agreement, it is hereby put on notice of those terms and should take prompt action to implement the award of a 40 percent rating for bilateral hearing loss, effective March 28, 2016.

The Board notes that it also remanded claims of entitlement to service connection for hypertension and entitlement to a total disability rating based on individual unemployability (TDIU) in its July 2016 decision.  Those issues have not yet been returned to the Board and will be the subject of a later decision, if necessary.  

In determining that the issue of entitlement to an extraschedular evaluation may be adjudicated prior to the return of the issue of entitlement to a TDIU, the Board acknowledges that the Veteran's representative has asserted that those issues are inextricably intertwined.  It further acknowledges the Court's holding in Brambley v. Principi, 17 Vet. App. 20, 24 (2003), that "it was premature for the Board to decline extraschedular consideration where the record was significantly incomplete in a number of relevant areas probative of the issue of employability."  However, the situation in Brambley is distinguishable from the instant case.  As will be explained below, the Board finds that the applicable schedular rating criteria adequately contemplate the level of severity and symptomatology of the Veteran's bilateral hearing loss.  Thus, it need not address whether the disability picture associated with his hearing loss resulted in marked interference with employment.  More to the point, although both the extraschedular and TDIU aspects of an increased rating claim may concern a Veteran's employability, his claim of entitlement to a TDIU was not remanded due to an incomplete record.  Rather, it was remanded to afford the Veteran his right to notice and initial adjudication by the AOJ.  In short, unlike the situation in Brambley, the Board is not maintaining "divergent positions concerning the completeness of the record" in this instance.  Id. at 24.  Thus, the fact that the Veteran's TDIU claim has not yet been returned to the Board is not a bar to immediate resolution of the question of whether referral of this increased rating claim for extraschedular consideration is appropriate.


FINDING OF FACT

The level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss does not present such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.

CONCLUSION OF LAW

The criteria for referral of the Veteran's service-connected bilateral hearing loss for extraschedular consideration have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.321(b), 4.85, 4.86 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As was explained in the Introduction to this decision, the only issue currently before the Board is whether referral of the Veteran's claim of entitlement to an increased rating for bilateral hearing loss for extraschedular consideration is warranted.  Following review of the record, the Board finds that it is not.

VA's schedule of disability ratings is based on the average impairment in earning capacity in civil occupations from specific injuries or combinations of injuries.  38 U.S.C.S. § 1155; 38 C.F.R. § 3.321(a) (2017).  However, "[t]o accord justice" in the "exceptional case where the schedular evaluations are found to be inadequate," the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an "extra-schedular evaluation for impairments that are due to service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.

The Court has set out a sequential three-step analysis, based on the language of       38 C.F.R. § 3.321(b)(1), to determine whether to refer a case for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, it must be determined whether the evidence "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  This obliges the Board to compare "the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  When this requirement is satisfied, the Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as "'marked interference with employment' or 'frequent periods of hospitalization.'"  Id. at 116 (quoting 38 C.F.R. § 3.321(b)(1)).  

"[T]he first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  Although the foregoing elements are interrelated, they involve "separate and distinct analyses" and "if either element is not met, then referral for extraschedular consideration is not appropriate."  Id.; Doucette v. Shulkin, 28 Vet. App. 366, 370 (2017).  If both inquiries are answered in the affirmative, the claim must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third inquiry, i.e., a determination of whether, "[t]o accord justice," the veteran's disability picture requires the assignment of an extraschedular evaluation.  Thun, 22 Vet. App. at 111.

Turning to the relevant evidence, in November 2009, multiple acquaintances of the Veteran submitted lay statements reporting that they had to speak very loudly, repeat themselves, stand very close to, and/or face the Veteran in order for him to understand what they were saying.  During his April 2016 Board hearing, the Veteran testified that he was unable to hear in the presence of background noise.  He explained that if people talked while music was playing in the background, for example, he could not hear anything that was being said.  He also noted that he read lips even when speaking to individuals one-on-one.  

The Veteran has also described receiving limited or no benefit from hearing aids.  Initially, in light of evidence briefly referenced by the Veteran's representative in a June 2017 brief, the Board notes that, in February 2006, prior to the claim period, the Veteran indicated he was not wearing his hearing aids because the "wind blowing" noise they caused gave him a headache.  His hearing aids were adjusted at that time and he noted improved sound quality.  In July 2006, the Veteran continued to report that his hearing aids were "noisy," and new hearing aids were ordered.  In August 2006, the new hearing aids were issued to the Veteran, and adequate gain was noted.  The clinician also noted that the Veteran was educated on care of his hearing aids and realistic expectations for their use.  The Board notes that subsequent treatment records do not document complaints of headaches associated with hearing aid use and that the Veteran has not otherwise reported experiencing that symptom during the course of this claim.

During the claim period, the Veteran reported general difficulty with his hearing aids, including in March 2009.  In June and December 2010, he reported that he had hearing aids but did not wear them.  In August 2014, the Veteran reported that he had been issued hearing aids in 2012 but that he did not hear as well with them as he did initially.  The clinician noted that there had been some decrease in the Veteran's hearing since his previous audiogram and reprogrammed his hearing aids to accommodate the loss.  During his Board hearing, the Veteran testified that, although he wore hearing aids, when he increased the volume of those hearing aids to the level he needed, he was unable to understand what was being said in noisy environments or when multiple individuals were speaking.  Essentially, he explained that his hearing aids were ineffective because they did not improve his ability to hear what anyone was saying.

The level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss, as outlined above, is not in dispute.  Rather, the question is whether that level of severity and symptomatology is adequately contemplated by the applicable rating schedule.  The Board finds that it is.

As already discussed, the Veteran has reported having difficulty understanding what people are saying unless they are speaking loudly, are close to him, and are standing in front of him.  He has also reported that people must repeat themselves in order for him to hear them and that his ability to hear is particularly affected if background noise is present.  The Board finds that these effects of hearing loss are adequately considered by the schedular rating criteria.  Those criteria specifically provide for ratings based on all levels of hearing loss, and such symptoms and effects relate to diminished hearing acuity and speech recognition, which is generally the foundation of the schedular criteria.

In finding that the schedular criteria adequately contemplate the Veteran's hearing loss disability, the Board has also considered the arguments put forth regarding his difficulty with hearing aids.  Specifically, in the aforementioned June 2016 brief, his representative contended that referral of this claim for extraschedular consideration was warranted because the schedular criteria for hearing loss contemplated reasonable improvement through the use of hearing aids.  He cited the 1998 version of 38 C.F.R. § 4.86, which stated that "[t]he evaluations derived from this schedule are intended to make proper allowance for improvement by hearing aids," and asserted that, because the criteria used to assess the severity of hearing loss presumed beneficial use of hearing aids, but hearing aids afford the Veteran little or no benefit, his symptomatology is not contemplated by those criteria.  The representative acknowledged that the current rating criteria have since been amended and that 38 C.F.R. § 4.86 no longer contains the foregoing provision, but asserted that, as the tables themselves did not change, they are still based on the underlying assumption that every veteran's hearing will be improved by using hearing aids.  He went on to discuss the regulatory history associated with removal of § 4.86, see 64 Fed. Reg. 25,202, 25,204 (May 11, 1999), and explained that VA's discussion therein revealed why it required "a showing of such profound deafness in order to warrant a compensable rating: It is presumed that lesser degrees of hearing loss are corrected by adequately functioning hearing aids. . . ."  Based on the foregoing assessment of VA's intent in formulating the rating criteria, the representative concluded that, as the Veteran's hearing aids were not "reasonably improving his hearing, his disability picture should be considered 'exceptional or unusual' under the regulation."

The Board disagrees with the representative's assessment and finds that the minimal to nonexistent improvement the Veteran is afforded in everyday settings via use of hearing aids is also specifically contemplated by the applicable schedular rating criteria.

The regulations that designate decibel loss and speech discrimination for each level of hearing impairment in Tables VI and VIA were chosen based on clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  As the Veteran's representative acknowledged, they were last revised effective June 10, 1999.  See 64 Fed. Reg. at 25,210.  Review of the regulatory history of 38 C.F.R. §§ 4.85 and 4.86, which the Veteran's representative only selectively discussed, reveals that VA sought the assistance of the Veteran's Health Administration (VHA) to develop criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests did not reflect the severity of communicative functioning the veteran experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  See 64 Fed. Reg. at 25,203; 59 Fed. Reg. 17,295, 17,296 (April 12, 1994); see also Doucette, 28 Vet. App. at 369-70 (citing 59 Fed. Reg. 17,295).  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment were present, a speech discrimination test conducted in a quiet room with amplification of the sounds did not always reflect the extent of impairment experienced in the ordinary environment.  Accordingly, a different table of decibel threshold requirements was established (i.e., Table VIA), with the intended effect being to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,296.  In other words, a separate table was included in the schedular rating criteria to accommodate the specific symptomatology, including the limited to nonexistent benefit from hearing aids that results from certain patterns of hearing loss, that the Veteran has described.

For the foregoing reasons, the Board finds that the Veteran's functional impairment due to hearing loss, to specifically include difficulty hearing in background or environmental noise that is not improved by hearing aids, is a disability picture that is specifically and adequately contemplated by the current schedular rating criteria.  As a result, the first Thun element has not been satisfied and referral of this issue for consideration of an extraschedular evaluation is not warranted.



ORDER

Referral of the issue of entitlement to an increased rating for bilateral hearing loss for consideration of an extraschedular rating is not warranted; the appeal is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


